internal_revenue_service national_office technical_advice_memorandum index uil case mis no no tam-108335-99 sep cc 00n p3st be f chief appeals_office taxpayer's name taxpayer's address tin years involved date of conference legend date issue are the services provided by x extraordinary_personal_services within the definition of temporary income_tax regulations so that the losses_incurred by xx are not from a rental_activity sec_1_469-1t iii of the conclusion personal services within the definition under sec_1 the services provided by x are extraordinary tam-108335-99 1t e are not from a rental_activity iii of the regulations so that the losses_incurred by x began a program of acquiring businesses that in the early to mid-1990s bank a publicly traded facts banking company expanded bank’s business territory acquired the stock or the business of six financial corporations by the end of bank and its subsidiaries were operating in states as bank expanded its territory it became necessary for bank executives to frequently travel to manage its business and to complete due diligence work for acquisitions headquartered in city in state airport it services needed an alternative form of air transportation is small and offers limited access to major airline because of these conditions bank determined that it while city has a commercial during and bank bank is the minutes further indicate bank researched the services of commercial charter on date bank’s board_of directors met to discuss the air transportation issue bank’s board_of directors minutes of date indicate that bank intended to purchase air transportation services and not use of the jet that although bank considered acquiring a jet in that it would be inappropriate to expose itself to long-term liability when the period of sustained acquisition activity was unclear companies with specifications for a y jet and discovered that the lack of a charter company with a base in city meant that the cost of having continuous access to a suitable jet would be cost- prohibitive existing charter services were unwilling to move a pilot crew and jet on a permanent basis to a small market with a commitment in excess of that which bank was willing to make these services required notice as long a sec_24 hours in advance of any flight in conflict with bank's desire for immediate access to the jet at the board meeting of date the board approved a contract between bank and x it decided a the ceo and minority shareholder of bank formed as an s_corporation to provide transportation services that same year x purchased a acquiring the jet x hired pilots and a maintenance staff y jet for approximately dollar_figurem x in in after x and bank entered into jet use agreements beginning in the and agreements provide that x shall provide services of the jet to bank on a priority basis right to use the jet and the services of the employees of x are non-exclusive the services provided by x include but are not limited to bank’s use of the jet provided by x with crew and food and refreshments operation and maintenance of the jet including but not limited to costs of fuel and other fluids crew landing fees maintenance_costs and hangar space fuel x bears all costs associated with the the term of the agreements the bank’s tam-108335-99 bank is entitled to unlimited hours of flight and was one year with the option to renew for two additional one-year periods ground time each year during the agreement bank paid x the aggregate annual amount of agreement totally destroyed damaged beyond repair or permanently rendered unfit or unavailable for use for any reason the liability of bank to pay compensation will be discharged the agreements further provide that if the jet is dollar_figurer under the as compensation x incurred losses of dollar_figuren and dollar_figure for and respectively deducted the losses on a's individual income_tax returns xx treated the losses as nonpassive losses and a law and analysis sec_469 a disallows passive_activity_losses for the taxable_year for individuals estates trusts closely held c corporations and personal_service_corporations sec_469 provides that the term passive_activity includes any rental_activity except as provided by sec_469 for certain rental_real_estate_activities sec_469 defines rental_activity as any activity where payments are principally for_the_use_of tangible_property sec_1_469-1t ii of the temporary regulations provides that an activity is for a taxable_year if and only if the activity is activity within the meaning of to whether or to what extent the taxpayer participates in such activity a passive_activity of the taxpayer sec_1_469-1t without regard a rental sec_1_469-1t i of the temporary regulations sec_1_469-1t a rental_activity for a taxable_year if the gross_income attributable to the conduct of the activity provides that except as otherwise provided in an activity is such taxable_year tangible_property held in connection with the activity is used by customers or held for use by customers and b during such taxable_year represents or activity in which property is held for use by customers the expected gross_income from the conduct of the activity will represent an amount_paid or to be paid principally for_the_use_of such tangible_property without regard to whether the use of the property by customers is pursuant to a lease or pursuant to a service_contract or other arrangement that is not denominated a lease in the case of any a during sec_1_469-1t ii c of the temporary regulations provides that an activity involving the use of tangible_property is not a rental_activity for a taxable_year if for the taxable_year extraordinary_personal_services within the meaning of o tam-108335-99 v are provided by or on behalf of the owner of sec_1_469-1t the property in connection with making such property available for use by customers without regard to the average period of customer use sec_1_469-1t v of the temporary regulations provides sec_1_469-1t c extraordinary that for purposes of personal services are provided in connection with making property available for use by customers only if the services provided in connection with the use of the property are performed by individuals and the use by customers of the property is incidental to their receipt of such services a hospital's boarding facilities generally is use by patients of incidental to their receipt of the personal services provided by the hospital's medical and nursing staff similarly the use by students of incidental to their receipt of the personal services provided by the school’s teaching staff a boarding school’s dormitories generally is for example the sec_1_469-1t viii of the temporary regulations sec_1 in example pursuant to the the average period of the taxpayer is engaged in an activity service calls occur frequently three provides several examples to illustrate the operation of 1t e of leasing photocopying equipment customer use for the equipment exceed sec_30 days lease agreements skilled technicians employed by the taxpayer maintain the equipment and service malfunctioning equipment for no additional_charge times per week on average and require substantial labor value of the maintenance and repair services measured by the cost to the taxpayer of employees performing these services exceed sec_50 percent of the amount charged for_the_use_of the equipment are provided in connection with the use of the photocopying equipment but the customers’ use of the photocopying equipment therefore is not incidental to their receipt of the services extraordinary_personal_services within the meaning of sec_1 1t e v photocopying equipment available for use by customers and the activity is are not provided in connection with making the under these facts services performed by individuals a rental_activity the in example the taxpayer is engaged in an activity of in conducting the activity transporting goods for customers the taxpayer provides tractor-trailers to transport goods for customers pursuant to arrangements under which the tractor- trailers are selected by the taxpayer may be replaced at the sole option of the taxpayer and are operated and maintained by drivers and mechanics employed by the taxpayer period of customer use for the tractor-trailers exceed sec_30 days under these facts the use of tractor-trailers by the taxpayer's customers is incidental to their receipt of personal services the average tam-108335-99 provided by the taxpayer the activity are extraordinary_personal_services within the meaning of 1t e ii c the activity is not a rental_activity v and under sec_1 sec_1_469-1t accordingly the services performed in in frank v commissioner tcmemo_1996_177 petitioner leased an airplane to a lessee that subleased the airplane to customers who were learning to fly use of the airplane held the airplane for use by customers and paid for fuel oil maintenance inspection fees insurance and parts petitioner with a mechanic changed the airplane’s oil removed screws from the inspection plate and tied down and washed the airplane from its airplane leasing activity are passive losses because services rendered to the lessee were not the dominant element of the relationship between the petitioner and lessee the tax_court held that petitioner’s losses lessee paid petitioner for in this situation x is engaged in the business of air y jet transportation while bank’s board_of director minutes of date indicate that one of the reasons it chose to contract with x was because x could provide a the dominant element of the contract is for x to provide for the transportation of bank’s personnel x operates and maintains the jet and provides the pilots as indicated in the bank’s minutes bank intended to contract for the transportation of its personnel conclude that the losses_incurred by x in and resulting from its transportation activity are not losses from a rental_activity because the personal services provided by x are extraordinary_personal_services within the definition of 1t e ii c of the temporary regulations therefore we sec_1 a copy of this technical_advice_memorandum is to be given to the taxpayers may not be used or cited as precedent sec_6110 of the code provides that it
